Appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered May 3, 2004. The order, insofar as appealed from, denied the motion of Tom Greenauer Development, Inc. seeking summary judgment dismissing the complaint against it in action No. 1 and seeking judgment against defendant Lamparelli Construction Co., Inc. in action No. 2.
*1265It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Lamparelli Constr. Co., Inc. v Berkley Sq. of Hamburg, Inc. (21 AD3d 1263 [2005]). Present— Pigott, Jr., P.J., Green, Hurlbutt, Kehoe and Pine, JJ.